Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elects, Group-I, comprising claims 1-13, for prosecution of this patent application in the reply filed on 05/11/2022 is acknowledged.
DETAILED ACTION
This office action is in response to the application 17/014,611 response filed on 05/11/2022.
Claims 1-3, 5 and 7-13 are pending as the claims 4 and 6 are cancelled according to the examiner’s amendment below.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. J. Robin Rohlicek (Reg. No. 43,349) on July 25th, 2022.  During the telephone conference, Mr. Robin confirmed that Applicant elects, without traverse, Group-I, comprising claims 1-13, and further he has agreed and authorized the Examiner to amend claims 1, 5 and 7-9  and to cancel claims 4, 6 and 14-16. 
The application has been amended as follows:
CLAIMS
Replacing claims 1, 4-9 and 14-16 as follows:
		1. (Currently Amended) A method of sending an electronic communication from a sender to a receiver through a reciprocal communication channel, the method comprising:
		correlating phase-related channel state information between the sender and the receiver, thereby producing correlated phase-related channel state information that is substantially equal at the sender and receiver, wherein correlated phase-related channel state information is independent of a phase offset 
    PNG
    media_image1.png
    24
    20
    media_image1.png
    Greyscale
 in a signal carrying the electronic message, the offset associated with a delay of detecting the signal, a sampling frequency offset 
    PNG
    media_image2.png
    24
    21
    media_image2.png
    Greyscale
; and a frequency offset 
    PNG
    media_image3.png
    21
    16
    media_image3.png
    Greyscale
 of a central frequency of the communication channel; 
		generating an encryption key using the correlated phase-related channel state information, including identifying a previous encryption key, generating an update term using the correlated phase-related channel state information, and combining the previous encryption key with the update term, thereby generating the encryption key; and 
		encrypting the electronic communication using the encryption key and an encryption protocol. 
		4. (Cancelled) 
		5. (Currently Amended) The method of claim 1 wherein producing correlated phase-related channel state information further comprises:
		identifying uncorrelated channel state information; 
		identifying a linear term in the uncorrelated channel state information with slope 
    PNG
    media_image4.png
    24
    52
    media_image4.png
    Greyscale
 and intercept 
    PNG
    media_image5.png
    25
    55
    media_image5.png
    Greyscale
, where 
    PNG
    media_image6.png
    23
    29
    media_image6.png
    Greyscale
 denotes a mean phase of ideal channel state information over a set of subcarriers; and
		subtracting the linear term from the uncorrelated channel state information, thereby producing correlated phase-related channel state information. 
		6. (Cancelled) 
		7. (Currently Amended) The method of claim [[6]] 1, wherein combining the previous encryption key with the update term includes computing the XOR sum of the previous encryption key with the update term. 
		8. (Currently Amended) The method of claim [[6]] 1, wherein combining the previous encryption key with the update term accomplished by a mathematically unstable operation on the previous encryption key and the update term. 
		9. (Currently Amended) The method of claim [[6]] 1, wherein sequentially combining the previous encryption key with the update term results in an outage probability that is an exponentially decreasing function of a number of compromised transmissions.
		14. (Cancelled) 
		15. (Cancelled) 
		16. (Cancelled)
Allowable Subject Matter
 Claims 1-3, 5 and 7-13 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
 The following is an examiner’s statement of reasons for allowance: 
As to claims 1-3, 5 and 7-13, the closest prior arts, Ye (US 9490977), in view of Tsouri (US 8659348), in view of Guillaume (US 10057056), in view of Patel (“Key generation Based on fast Reciprocal Channel Estimation for Body-Worn Sensor Nodes”) and further in view of Kai ("Physical layer key generation in wireless networks: challenges and opportunities,”), alone or in combination fails to anticipate or render obvious the claim invention.  
Ye (prior art) discloses a method and apparatus for generating physical layer security keys is provided. Channel impulse response (CIR) measurements are recorded. Each CIR measurement is associated with a time-stamp. Where possible, the time-stamps are paired with time-stamps that are associated with another plurality of CIR measurements. The CIR data associated with the paired time-stamps is aggregated. Each of the aggregated CIR measurements is aligned, and at least one CIR measurement is selected for use in secret key generation- See the abstract of Ye.
Tsouri (prior art) discloses a method for establishing a symmetric encryption key between a first device and a second device. The symmetric encryption key is a function of a phase difference of the signals emitted between the first device and the second device and distance between the first device and the second device. a symmetric encryption key is established by reciprocal evaluation of a carrier-phase between a local oscillator 40 at one of the communication devices 12(1)-12(2) and a local oscillator 40 at another one of the communication devices 12(1)-12(2) which is trying to establish a secure communication- See the abstract and Fig.1 of Tsouri.
Guillaume (prior art) discloses a method for generating a secret cryptographic key, which is common to a first node and a second node, with the aid of at least one helper node. The first node wirelessly transmits a first random sequence, the second node receives the first random sequence via a generally static reciprocal first communication channel, the second node receives a first signal, which is a function of the first random sequence, with the aid of the helper node, the second node derives the key from the first signal using the first random sequence, the second node wirelessly transmits a second random sequence, the first node receives the second random sequence, the first node receives a second signal, which is a function of the second random sequence, with the aid of the helper node, and derives the key from the second signal with the aid of the second random sequence- See the abstract of Guillaume.
Patrick (prior art) discloses aa enhanced channel based key generation system with a very short round trip delay, allowing reciprocal channel assessment. The radio channel employed by both users is reciprocal and hence also channel variations- See the abstract and introduction of Patrick.
Kai (prior art) discloses physical layer key generation that exploits reciprocity and randomness of wireless fading channel. The key generation rate is expected to be significantly increased with the increase of the carrier frequency and channel coherence- See the abstract and page 6 of Kai.
However, none of Ye, Tsouri, Guillaume, Patrick and Kai teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For example, none of the cited prior art teaches or suggest the steps of sending an electronic communication from a sender to a receiver through a reciprocal communication channel; producing correlated phase-related channel state information that is substantially equal at the sender and receiver, wherein correlated phase-related channel state information is independent of a phase offset in a signal carrying the electronic message, the offset associated with a delay of detecting the signal, a sampling frequency offset; and a frequency offset of a central frequency of the communication channel; generating an encryption key using the correlated phase-related channel state information, including identifying a previous encryption key, generating an update term using the correlated phase-related channel state information, and combining the previous encryption key with the update term, thereby generating the encryption key. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 2-3, 5 and 7-13 are directly or indirectly dependent upon claim 1 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495